Citation Nr: 1518439	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-18 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009.  During that period, he served two tours in Iraq, and he is the recipient of the Combat Action Ribbon (CAR). 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan which-in pertinent part, granted service connection for the left ankle disability with an initial noncompensable rating, effective in May 2011; and, denied entitlement to service connection for the tinnitus and a low back disorder.  After the Veteran's appeal, a January 2014 rating decision granted an increased initial rating for the left ankle from 0 to 10 percent, effective May 23, 2013.  Upon receipt of the Statement of the Case (SOC), the Veteran indicated on his Substantive Appeal (VA Form 9) that he appealed only the service connection claims.  See 38 C.F.R. § 20.202 (2014); see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to an initial rating higher than 10 percent for left ankle disability for the period May 23, 2013 and thereafter is discussed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's tinnitus did not have onset during active service, it is not associated with hearing loss, and it is not causally connected with active service.

2.  The evidence of record shows that there is no currently diagnosed disorder associated with the Veteran's low back claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2014).

2.  The criteria for entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a June 2011 RO letter provided the Veteran time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment records, VA outpatient records, examination reports, and the Veteran's private treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and other diseases of the central nervous system (CNS) become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307(a), 3.309(a).

The Court Of Appeals For Veterans Claims (Court) has interpreted 38 C.F.R. § 3.309(a) as including tinnitus as a chronic disease of the CNS, at least where there is evidence of acoustic trauma.  Fountain v. McDonald, __ Vet. App. ___, No. 13-0540,  2015 WL 510609 (Feb. 9, 2015);  see also VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101 ; 38 C.F.R. § 3.307(a) and 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  This means the Board must also consider any evidence of continued symptomatology of the Veteran's tinnitus.  Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

Analysis

The posture of the evidence as it relates to the Veteran's tinnitus claim is such that the ultimate decision will depend on where the weight of the evidence, including any reasonable doubt, shows the approximate date of onset to have occurred.

In addition to the potential application of presumptive service connection as a chronic disease, as noted in the Introduction, the Veteran served two tours in Iraq, and he is the recipient of the CAR.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardship of such service even if there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The so called combat exception, however, does not obviate the need for evidence of a medical nexus between a current disability and military service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The Veteran's representative asserts that, since tinnitus is a subjective condition, the Veteran's lay assertions alone are sufficient to prove his claim.  The Board acknowledges the fact that there is no clinical test extant that either proves or disproves the existence of tinnitus.  Further, the Veteran is fully competent to identify tinnitus or a ringing in his ears.  See 38 C.F.R. § 3.159(a)(2).  Competency, however, means only that his lay evidence must be assessed and weighed against the other evidence of record.  It does not mean that it automatically proves the claim.  This factor is critical, in as much as VA received the Veteran's claim of entitlement to service connection more than one year after his separation from active service.

The July 2011 audio examination report reflects that the Veteran reported that he was not sure of the exact date of onset of his tinnitus, but it had been present since he went to the firing range in active service.  He described his tinnitus as constant.  Hence, the Board infers that the Veteran bases his claim on the onset of tinnitus during his active service.  Thus, if the Board finds his lay report or assertion reliable and credible, his lay report is sufficient to prove his claim.  Walker, 708 F.3d 1131;  Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's DD Form 214 reflects that he served two tours in Iraq: from April 2007 to October 2007, and from October 2008 to April 2009.  The service treatment records do not contain a Post-Deployment Assessment related to first tour, but there is one related to the Veteran's second tour.  That form, dated in March 2009, specifically asked the Veteran if he experienced any hearing problems or ringing in the ears.  He answered, "No," to both.  Thus, unlike the appellant in Fountain, who denied having been specifically asked about tinnitus at his separation examination, here the Veteran was specifically asked if he had a ringing in his ears, and he denied that symptom.  Further, as the Veteran described his tinnitus as constant, the Board finds a factual predicate for inferring that the Veteran would have answered in the affirmative had he in fact had tinnitus at the time he completed the form.  See Fountain, supra; cf. Horn v. Shinseki, 25 Vet. App. 331, 339 (2012) (absence of evidence is not affirmative evidence).  On a May 2009 health assessment completed as part of the Veteran's preparation for separation from active service, the Veteran noted that the state of his health was the same as his last assessment.  In the absence of any documentation in the claims file that there was an assessment between March 2009 and September 2009, the Board infers the Veteran indicated his health was the same as he reported in March 2009.

In light of all of the above, the Board finds more persuasive, the Veteran's report closest in time to the claimed event, March 2009, than his assertion made two years later while pursuing a claim.  Thus, the Board finds the preponderance of the evidence is against service connection on a presumptive basis as a chronic disease.  38 C.F.R. § 3.307(a), 3.309(a).  This finding also precludes entitlement to service connection on the basis of continuous symptomatology, as the Board finds that tinnitus was not shown in active service or within the presumptive period.  38 C.F.R. § 3.303(b); Walker, supra.  The Board now addresses service connection on a direct basis.

The Veteran asserts that his tinnitus is due to his in-service noise exposure, which included demolition training, combat, and numerous helicopter trips without hearing protection.

Documentation in the claims file indicates that the RO conceded in-service noise exposure, as the time, place, and circumstances of the Veteran's active service were consistent with noise exposure.  See 38 U.S.C.A. § 1154(a).  Further, evidence of the Veteran's combat service raises a rebuttable presumption of in-service occurrence.  The presumption must be rebutted by clear and convincing evidence.  38 U.S.C.A. § 1154(b).  As discussed below, however, the Board finds it is rebutted by clear and convincing evidence.

Department of the Navy directives provide that mere presence in a combat zone is not sufficient for award of the CAR.  A marine or sailor must have personally engaged in combat.  See SECNAVINST 1650.1H, Section 3, Paragraph 831.3.  The March 2009 Post-deployment Assessment noted earlier reflects that the Veteran specifically noted that he never felt in danger nor did he discharge his weapon during his second tour in Iraq.  He also denied having been exposed to a blast or explosion during that tour.  Hence, the Board infers that the Veteran engaged in combat during his first tour in Iraq, and that was the basis for the award of the CAR.  

In light of the Veteran's report in March 2009, the Board finds that while he served in an environment of military noise exposure while in Iraq, he did not sustain specific acoustic trauma during his second tour in Iraq.  See Fountain, supra.  The earlier discussion on the date of onset of the Veteran's tinnitus is incorporated here by reference.  As the Board has found that the Veteran's tinnitus did not have its onset in active service, the Board now determines if there is otherwise a causal connection between his tinnitus and active service.

The July 2011 audio examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's history of in-service noise exposure as well as his denial of problems hearing and of ringing in the ears in March 2009.  The examiner also noted that the May 2009 in-service audio examination conducted prior to separation revealed normal hearing.  The July 2011 audiometric results revealed normal hearing with speech recognition of 100 percent in each ear.  The examiner diagnosed clinically normal hearing bilaterally.

As noted, the examiner opined against in-service onset of tinnitus based on the Veteran's specific personal denial of its existence in March 2009.  The examiner then considered any relationship between the Veteran's claimed tinnitus and a hearing loss, as the examiner noted that the medical literature reflects hearing loss as one of the most common causes of tinnitus.  The examiner noted further that the applicable medical literature reflects that the greater the hearing loss, the greater the possibility that one will experience tinnitus.  Nonetheless, the Veteran's hearing was normal at the July 2011 examination.

The examiner cited a noise manual related to research on the subject that revealed that seldom does noise cause a permanent tinnitus without causing hearing loss.  Just to say the Veteran was exposed to hazardous levels of noise exposure during military service is insufficient to establish a nexus with military service.  Further, the examination report notes, according to a number of research studies regarding hazardous noise exposure in the military 95 percent of veterans were exposed to hazardous levels of noise during military service; but, less than 20 percent had  complaints of hearing disturbances and even fewer had identified hearing loss. According to the Journal of Rehabilitation Research & Development, Volume 42 Number 4, July/August 2005, Supplement 2, page 45, the article "Hearing Health and Care: only 20 percent of the veteran's returning from combat deployment in Iraq and Afghanistan had complaints of hearing disturbances; and, only a percentage of those were found to have hearing loss.  In light of all those factors, to include the Veteran's report that he did not have ringing in the ears in March 2009, the examiner opined that the Veteran's tinnitus was not caused or due to his in-service noise exposure.

The Board notes the Veteran's personal belief that his tinnitus is related to active service.  In this regard, the Board acknowledges there are some limited circumstances in which a lay person may speak as to etiology nexus where nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a).  In the absence of the Board's earlier rejection of the Veteran's lay account, his opinion on a "cause and effect" basis might well carry the day.  But such is not the case, as the Board found against it.  There is no evidence that the Veteran has medical training.  Thus, to the extent that the Veteran's personal lay opinion of a nexus between his claimed tinnitus and active service extends beyond  such a cause-and-effect basis, it is not probative on the issue.
 
The Court has defined clear and convincing evidence as evidence which is undebatable.  In light of all of the above, the Board finds the evidence set forth above constitutes clear and convincing evidence that the Veteran's tinnitus did not have its onset in active service, nor is it causally related to active service.  Hence, the Board finds the 1154 presumption is rebutted.  38 U.S.C.A. § 1154; 38 C.F.R. §§ 3.303, 3.304(d), 3.307(a), 3.309(a).

Low Back

Analysis

The Veteran claims entitlement to service connection for low back pain.  He bases his claim on the wear and tear of parachute jumps, and running and walking while carrying heavy ruck sacks that weighed as much as 70 pounds.

The service treatment records reflect no specific entries that are related to complaints of back pain.  On the March 2009 Post-Deployment Assessment, the Veteran specifically denied any history of back pain.  Private chiropractor treatment records, however, reflect that the Veteran sought chiropractic treatment for cervical and thoracolumbar spine pain, starting in January 2010.  Thus, there is evidence of treatment for low back pain within the near-aftermath of active service.

The chiropractic records reflect notations of back pain and an apparent diagnosis of a strain.  The treatment consisted of manipulation, ice applications, and home exercises.

The July 2011 VA spine examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported the onset of his back pain as 2006-2007.  He reported further that he consulted the chiropractor after encountering difficulty getting out of bed, experiencing shooting pain down his back, and difficulty working out at the gym.  The Veteran reported that the chiropractic treatment helped a lot at first, but his low back pain had started to come back.  The Veteran reported pain and fatigue but no limited motion.

Physical examination revealed normal gait and posture.  There was no evidence of spine muscle spasm.  Range of motion was normal in all spheres, see 38 C.F.R. § 4.71, Plate V, and without objective evidence of pain.  There was no change in results after repetitive-use testing.  Neurological examination revealed normal motor strength, sensation, and deep tendon reflexes.  Lasegue's sign was negative.  Lumbar spine X-rays were interpreted as unremarkable.  The examiner diagnosed lumbar spine within normal limits.  The examiner noted that, in light of the normal examination, there was no low back disorder on which to opine if there was a nexus with active service.

With regard to the first evidentiary showing, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board notes the indication on the chiropractic treatment records reflect that subluxation and sprain/strain are circled.  The Board also notes the absence of a definitive written diagnosis by the chiropractor.  In any event, the July 2011 VA spine examination report reflects a full examination of the Veteran's back, to include X-rays were interpreted as normal.  The Board also notes a July 2011 lumbar spine MRI examination report which reflects that an MRI was interpreted as normal.  Hence, the Board attributes far more weight to the VA examination and records.  Thus, in the absence of a currently diagnosed low back disorder that is associated with the Veteran's low back pain, there is no basis for service connection.  38 C.F.R. § 3.303.  The Board notes further, that the Veteran's claim is for entitlement to service connection under 38 U.S.C.A. § 1110; he has not based his claim on an undiagnosed illness due to his service in Southwest Asia.  See 38 U.S.C.A. § 1117.  Thus, his back pain may not be addressed on that basis.  See Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).

The Board also notes a December 2012 VA outpatient entry that reflects the Veteran's complaints of back and knee pain.  The objective findings on clinical examination did not include any for the low back or a diagnosis.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the evidence of record is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for low back disorder is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


